Citation Nr: 0712672	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-29 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder, to include as secondary to service-connected 
degenerative disc disease of the lumbar spine.  

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 40 
percent disabling.

3.  Entitlement to a compensable evaluation for a residual 
scar of the right buttock.

4.  Entitlement to a total disability due to individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which denied the benefits sought 
on appeal.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

As indicated at the veteran's hearing, the issue of PTSD is 
not before the Board at this time.  The veteran did not 
appeal the issue to the Board and PTSD can not be used as a 
basis to grant the veteran's claim. 


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran's right leg disorder was incurred during, or 
aggravated by, service or a service-connected disability, nor 
may it be so presumed.  

2.  The competent medical evidence, overall, does not show 
that the veteran's degenerative disc disease of the lumbar 
spine results in unfavorable ankylosis of the entire spine or 
incapacitating episodes over the past 12 months with a total 
duration of at least 6 weeks.

3.  During a May 2006 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran withdrew the 
issue of entitlement to a compensable evaluation for a 
residual scar of the right buttock from the Board.  

4.  The competent medical evidence demonstrates that the 
veteran's service-connected degenerative disc disease of the 
lumbar spine and residual scar of the right buttock are not 
sufficiently disabling as to preclude securing or following 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg 
disorder, to include as secondary to service-connected 
degenerative disc disease of the lumbar spine, have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2006).

2.  The criteria for an evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar spine have not 
been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2006).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of entitlement to a 
compensable evaluation for a residual scar of the right 
buttock have been met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

4.  The requirements for a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service Connection 

The veteran contends that he has a right leg disability, 
manifested by numbness of the thigh, that is the result of 
his service or his service-connected degenerative disc 
disease of the lumbar spine.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2006).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases, including organic disease of the 
nervous system, may be presumed to have incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses related to the 
right leg.  There is no evidence of complaints, symptoms, 
findings or diagnoses with respect to organic disease of the 
nervous system within one year of the veteran's separation 
from service.  Because the condition was not seen during 
service, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
thereafter.  38 C.F.R. § 3.303; Savage, 10 Vet. App. at 494-
97.  Because the claimed condition was not seen within one 
year of the veteran's separation from service, presumptive 
service connection is not warranted.  Thus, service medical 
records weigh against the claim.  

The post-service medical records show that the veteran has 
complaints of thigh numbness, described as a lateral femoral 
cutaneous nerve problem or meralgia paresthetic.  However, in 
sum, these records constitute evidence against the veteran's 
claim.  

These records do not show the veteran had a right leg 
disorder, or complaints of right thigh numbness, until 
decades after his service.  The Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, these records contain no competent medical 
evidence linking the veteran's right leg numbness to his 
service or a service-connected disability.  In a February 
2005 medical opinion, a VA examiner who conducted an August 
2004 VA examination reviewed private MRI results and stated 
that the veteran's problem with numbness in the right lower 
extremity was due to a lateral femoral cutaneous nerve 
problem and what was known as meralgia paresthetic, and was 
not related to his lumbar spine, providing highly probative 
evidence against this claim.

The Board further observes that there is no competent medical 
evidence linking the veteran's lateral femoral cutaneous 
nerve problem, or meralgia paresthetic, to his service or a 
service-connected disability.  

The veteran himself is not competent to diagnose the etiology 
of his own disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that 
his right leg disorder is due to service or a service-
connected disability.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for a right leg disorder.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Evaluations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The rating schedule provides for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula), unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Incapacitating Episodes Formula) (Diagnostic Code 5243).

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 100 percent evaluation for 
unfavorable ankylosis of the entire spine.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) should be rated 
either under the General Rating Formula or under the 
Incapacitating Episodes Formula, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code.

The Incapacitating Episodes Formula that intervertebral disc 
syndrome is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent rating was 
assigned when the veteran experienced incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.

Note 1 provides that for purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician (emphasis added).  

Note 2 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment will be evaluated on the basis of incapacitating 
episodes or under the General Rating Formula, whichever 
method results in a higher evaluation for that segment.  
Diagnostic Code 5243.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The pertinent evidence of record includes VA treatment 
records dated during the appeal period, a private MRI report 
dated in February 2001, and the report of an August 2004 VA 
examination.  These records are negative for any evidence of 
unfavorable ankylosis of the entire spine, see the General 
Rating Formula; or incapacitating episodes over the past 12 
months with a total duration of at least 6 weeks, see the 
Incapacitating Episodes Formula.  This evidence is also 
negative for any associated chronic neurological 
manifestations.  In a February 2005 medical opinion, the VA 
examiner who conducted an August 2004 VA examination reviewed 
private MRI results and stated that the veteran's problem 
with numbness in the right lower extremity was due to a 
lateral femoral cutaneous nerve problem that was known as 
meralgia paresthetic, and was not related to his lumbar 
spine.  Thus, these records constitute evidence against the 
veteran's claim for an increased evaluation.  

During the May 2006 hearing, the veteran testified that he 
still had shrapnel in his back, he experienced back pain 
regardless of his position, and the pain limited his 
activity.  

The Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected degenerative disc 
disease of the lumbar spine are contemplated in the current 
40 percent rating assigned to the condition.  There is no 
indication that pain, due to disability of the spine, has 
caused functional loss greater than that contemplated by the 
40 percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, supra.  The post-service medical record 
provides evidence against a finding that the veteran's back 
condition meets the next higher evaluation for the reasons 
cited above.   

While the veteran's back problems are clear, even evidence he 
has submitted does not indicate unfavorable ankylosis of the 
entire spine or incapacitating episodes over the past 12 
months with a total duration of at least 6 weeks.

Moreover, the veteran himself is not competent to provide an 
opinion requiring medical knowledge or a clinical examination 
by a medical professional, such as an opinion addressing 
whether a service-connected disability satisfies diagnostic 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As a result, the veteran's 
assertions cannot constitute competent medical evidence that 
his service-connected low back disability warrants an 
increased evaluation.  

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an increased evaluation for 
degenerative disc disease of the lumbar spine.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

With respect to the veteran's residual scar of the right 
buttock, the Board observes that under 38 U.S.C.A. § 7105 the 
Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  38 
C.F.R. § 20.202.  A Substantive Appeal may be withdrawn on 
the record at a hearing or in writing at any time before the 
Board promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

During a May 2006 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran withdrew his 
appeal to the Board concerning the issue of entitlement to a 
compensable evaluation for a residual scar of the right 
buttock.  

Based on this fact, there remain no allegations of errors of 
fact or law for appellate consideration with regard to the 
issue of entitlement to a compensable evaluation for a 
residual scar of the right buttock.  Accordingly, it is 
therefore dismissed.

TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from securing and following a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The veteran's service-connected disabilities are degenerative 
disc disease of the lumbar spine, evaluated as 40 percent 
disabling, and residual scar of the right buttock, evaluated 
as noncompensable.  The combined evaluation is less than 70 
percent.  Accordingly, the veteran does not meet the very 
basic criteria for consideration for entitlement to TDIU on a 
schedular basis under 38 C.F.R. § 4.16(a).

In addition, the Board finds that an extraschedular grant of 
TDIU is not warranted. 38 C.F.R. § 3.321(b).  The record 
contains no evidence that the veteran's service-connected 
degenerative disc disease of the lumbar spine and residual 
scar of the right buttock result in marked interference with 
employment beyond that contemplated by the rating schedule, 
or frequent periods of hospitalization that would render 
impractical the application of the rating schedule.  The 
veteran has submitted no employment records demonstrating an 
inability to work due to his disabilities, or showing missed 
work due to doctors' appointments for their treatment.  

Again, the Board observes that as a layperson the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as whether service-connected disabilities 
render him unemployable under VA criteria.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As a result, his own 
assertions do not constitute competent medical evidence that 
his service-connected disabilities result in individual 
unemployability for VA purposes.

In deciding whether a particular veteran is unemployable, the 
Board must also give full consideration to unusual physical 
or mental defects in an individual case, to peculiar effects 
of occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.  In this 
regard, the veteran has been found to be totally disabled by 
the Social Security Administration.  While the veteran is 
unemployed, this fact, in and of itself, does not provide a 
basis to determine that the veteran's service-connected 
disabilities have caused this unemployment.  Significantly, 
SSA could take into consideration the leg disorder that is 
not related to service.  The Board can only take into 
consideration the back disorder which clearly does not meet 
the 60 percent evaluation, let alone a 100 percent 
evaluation.  

The Board must consider the effects of the veteran's service-
connected disabilities in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  The critical issue before the Board 
at this time is whether the veteran is unable to work due to 
his one service-connected disorder with a combined rating of 
only 40 percent.  As noted during the hearing, the scar is 
not a problem and the claim of service connection for PTSD 
was not appealed to the Board and is not at issue at this 
time. 

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
a total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  In this case, the veteran has 
not worked in several years.  However, this fact, in and of 
itself, does not provide a basis to conclude that the 
veteran's service-connected back disorder caused his 
unemployment, particularly in light of evidence that clearly 
indicates a higher evaluation for the back disorder is not 
warranted. 

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting evidence of 
unemployability based on the current service connected 
disorder, the evidence on file providing strong evidence 
against a higher evaluation for the back disorder, and the 
veteran has only one (meaningful) service connected 
disability.

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to a TDIU rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in June 2004 and October 
2004; a rating decision dated in March 2005; a statement of 
the case dated in August 2005; and a supplemental statement 
of the case dated in March 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board has considered whether it should remand this case 
for SSA records.  However, at his hearing, the veteran stated 
that SSA did not have any records pertinent to his claim and 
that no additional examinations were conducted.  The 
determination was based on VA records.  The Board finds that 
obtaining a copy of medical records from SSA of VA records it 
gave to SSA serves no constructive purpose.  For the purposes 
of this decision, the Board has assumed that SSA's decision 
was based on the back disorder alone. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Correspondence dated in April 2006 provided Dingess notice.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant these claims.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by § 5103(a).  Therefore, any failure to make 
a specific request in the VCAA letter is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  

VA has also conducted a VA examination with respect to the 
service connection and increased evaluation claims on appeal.  
VA need not conduct an additional examination with respect to 
the veteran's TDIU claim because the information and evidence 
of record, as set forth and analyzed above, contains 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Therefore, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  Additional 
information from SSA will not provide a basis to grant these 
claims.       
    

ORDER

Service connection for a right leg disorder, to include as 
secondary to service-connected degenerative disc disease of 
the lumbar spine, is denied.

An evaluation in excess of 40 percent for degenerative disc 
disease of the lumbar spine is denied.

The issue on appeal of entitlement to a compensable 
evaluation for a residual scar of the right buttock is 
dismissed.

A TDIU is not warranted.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


